           Case 1:19-cv-00638-AWI-SAB Document 26 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTIAN RANGEL,                                   Case No. 1:19-cv-00638-NONE-SAB

12                  Plaintiff,                           ORDER DISCHARGING OCTOBER 1, 2020
                                                         ORDER TO SHOW CAUSE AND
13           v.                                          DIRECTING CLERK OF THE COURT TO
                                                         CLOSE CASE AND ADJUST THE DOCKET
14   CITY OF MODESTO, et al.,                            TO REFLECT VOLUNTARY DISMISSAL
                                                         PURSUANT TO RULE 41(a) OF THE
15                  Defendants.                          FEDERAL RULES OF CIVIL PROCEDURE

16                                                       (ECF Nos. 23, 24, 25)

17

18          On August 12, 2020, a notice of settlement was filed in this matter and the parties were

19 ordered to file dispositive documents within forty-five days of August 13, 2020. (ECF Nos. 21,
20 22.) On October 1, 2020, an order was filed requiring the parties to show cause why sanctions

21 should not issue for the failure to comply with the August 13, 2020 order. (ECF No. 23.) On

22 this same date, a stipulation for dismissal of this action and a response to the order to show cause

23 were filed. (ECF Nos. 24, 25.)

24          Having reviewed the response of the parties, the order to show cause shall be discharged.

25          In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

26 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
27 dismissed with prejudice and without an award of costs or attorneys’ fees.

28 / / /


                                                     1
            Case 1:19-cv-00638-AWI-SAB Document 26 Filed 10/05/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The order to show cause, filed October 1, 2020 is DISCHARGED; and

 3          2.      The Clerk of the Court is DIRECTED to assign a district judge to this case for the

 4                  purpose of closing the case and then to adjust the docket to reflect voluntary

 5                  dismissal of this action pursuant to Rule 41(a).

 6
     IT IS SO ORDERED.
 7

 8 Dated:        October 2, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
